Citation Nr: 0908038	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot 
disability, to include hammertoes, peripheral vascular 
disease, hyperkeratosis, a plantar wart and dermatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION


The Veteran had active service in the United States Army from 
March 1967 to March 1969, to include combat duty in Vietnam 
as an infantryman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  As the procedural history here is 
somewhat complicated, it is summarized below.

In January 2000, the Veteran filed a claim for service 
connection for a bilateral foot condition.  In an August 2001 
decision, the RO (1) denied service connection for a right 
foot plantar wart on the grounds that no chronic or permanent 
disability was shown, and (2) denied service connection for a 
left foot condition on the grounds that there was no record 
of treatment during service.  The Veteran did not file a 
timely notice of disagreement, and the decision became final 
within a year of notification.  38 C.F.R. § 3.104.  In a VA 
document reflecting a September 2004 telephone conversation, 
it was recorded that the Veteran had indicated to the RO that 
he was filing another claim for service connection for a 
bilateral foot condition.  In an April 2005 decision, the RO 
treated the Veteran's application as a request to reopen his 
claim for service connection for a bilateral foot condition.  
The RO reopened the left foot claim but denied this claim on 
the merits.  The RO declined to reopen the right foot claim. 
The RO issued a notice of the decision in May 2005, and the 
Veteran timely filed a Notice of Disagreement (NOD) in 
November 2005.  The RO provided a Statement of the Case (SOC) 
in December 2005 and thereafter, in January 2006, the Veteran 
timely filed a substantive appeal.  In September 2007, the RO 
provided a Supplemental Statement of the Case (SSOC).

In an April 2008 decision, the Board denied service 
connection for a left foot disability on the merits and 
remanded the claim for service connection of the right foot 
to the RO for further development.  As was noted in the 
introduction to that decision, where a prior claim for 
service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  In this case, there was medical evidence 
of a diagnosis of hyperkeratosis and hammertoes, which was 
not of record at the time of the April 2005 RO decision noted 
above.  Therefore, the Board construed the veteran's 
September 2004 application as a new claim for service 
connection for a bilateral foot condition, and determined 
that the law and regulations pertaining to finality of prior 
RO decisions are not applicable to this appeal.  The Board 
then proceeded to deny the claim for service connection for a 
left foot disability on the merits.  In the April 2008 
remand, the Board requested that the RO adjudicate the new 
claim for service connection for a right foot disability on 
the merits.  Such was accomplished and the case has been 
returned to the Board for its appellate review of the issue 
that remains on appeal.

While the mandates of the April 2008 remand order were 
satisfied, the Board determines that as a result of a 
decision by the RO subsequent to that remand, the record now 
confirms that the veteran had combat duty and, since he 
alleges a foot injury during combat and has a current 
diagnosis of a right foot disability, the Board finds that 
there is a duty to provide him with a foot examination that 
includes a nexus opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  See also 38 U.S.C.A. 
§ 1154(b) (West 2002)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is medical evidence of current diagnoses of hammertoes, 
peripheral vascular disease, and dermatitis involving the 
right foot.  See VA podiatry clinical assessment of November 
2004.

The service treatment records show that the Veteran had a 
plantar wart on the right foot removed during service.  It is 
also apparent from the record that he has a long-standing 
history of right foot pain.  However, the service treatment 
records are otherwise negative for any pertinent abnormal 
findings and the post-service treatment records do not 
contain a competent opinion supporting a link between any 
currently diagnosed right foot disorder and the Veteran's 
service. 

Notwithstanding the foregoing, there is competent evidence of 
an in-service right foot injury.  In a separate claim 
adjudicated during the pendency of this appeal, the RO 
granted the Veteran's claim for service connection for post-
traumatic stress disorder (PTSD) in a September 2007 rating 
decision, based in part on a finding that he engaged in 
combat with the enemy while on active duty in Vietnam.  The 
RO, essentially, took the award of the Vietnam Service Medal, 
in concert with the military occupational specialty (MOS) of 
light weapons infantryman, to be sufficient enough evidence 
to concede combat duty.  Under 38 U.S.C.A. § 1154(b), if a 
Veteran served in combat, his contentions regarding an injury 
during such duty will be conceded provided that his 
statements are found to be satisfactory and consistent with 
the circumstances, conditions or hardships of such service, 
as is this case here.  

Thus, there is medical evidence of current diagnoses of right 
foot disorders and the Veteran contends that his foot 
disability is casually linked, in part, to an injury during 
combat duty.  As the RO has verified such combat duty, there 
is a duty to provide a comprehensive VA podiatric examination 
that includes an opinion addressing the contended causal 
relationship.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for a VA podiatry 
examination for the purposes of 
determining the nature, approximate onset 
date and etiology of any disorder of the 
right foot that is currently present to 
include vascular and skin diseases.  
Following a review of the relevant 
evidence in the claims file, to include 
the service medical records, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that any 
disorder of the right foot that is 
currently present, to include hammertoes, 
peripheral vascular disease, 
hyperkeratosis, a plantar wart and 
dermatitis began during service or is 
causally linked to any incident of or 
finding recorded during service, to 
include any injuries sustained as a combat 
infantryman in Vietnam.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended relationship; less 
likely weighs against the claim.

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for a disorder of the right 
foot.  If the benefit sought on appeal is 
denied, the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




